SUPREME COURT OF MISSOURI
                                           en banc
DIGREGORIO FOOD PRODUCTS, INC.,   )                          Opinion issued November 3, 2020
                                  )
               Respondent,        )
                                  )
v.                                )                          No. SC98443
                                  )
JOHN RACANELLI, d/b/a RACANELLI'S )
CUCINA PIZZA EXPRESS, RACANELLI'S )
CUCINA, RACANELLI'S DELMAR,       )
RACANELLI'S KIRKWOOD, RACANELLI'S )
FENTON, AND RACANELLI'S NEW YORK )
PIZZERIA,                         )
                                  )
               Appellant.         )

           APPEAL FROM THE CIRCUIT COURT OF ST. LOUIS COUNTY
                      The Honorable Thea A. Sherry, Judge

         John Racanelli appeals the circuit court's judgment in favor of DiGregorio Food

Products, Inc. Because the underlying action is governed by the five-year statute of

limitations set forth in § 516.120(1), 1 the circuit court erroneously declared the law when

it determined the 10-year statute of limitations contained in § 516.110(1) governed and

entered judgment. The circuit court's judgment is hereby reversed and vacated.




1
    All statutory references are to RSMo 2000, unless otherwise provided.
                       Factual Background and Procedural History

       John Racanelli operates pizza restaurants in the St. Louis area. DiGregorio Food

Products, Inc. is a food manufacturing, retail, and service distribution business.

DiGregorio's food service distribution division sells its products to restaurants and grocery

stores in the St. Louis area. At some point in the late 1980s or mid-1990s, DiGregorio

became an ingredient supplier for Racanelli's pizza restaurants.

       The course of business between DiGregorio and Racanelli's restaurants was as

follows. A manager from one of Racanelli's restaurants would call DiGregorio and place

an order. After receipt of the order, DiGregorio's warehouse employees would gather the

requested goods and prepare them for delivery on the following day. The next day, the

delivery driver would receive an invoice for the order, load the delivery truck, and transport

the goods to the appropriate Racanelli's restaurant. Upon arrival at the restaurant, a

Racanelli's manager would sign the invoice and return it to the driver.

       Racanelli paid DiGregorio on "seven-day terms," meaning Racanelli would pay for

the requested goods at the end of the week and a new delivery would be made the following

week. While this arrangement worked for some time, Racanelli began making payments

sporadically and then, in 2009 or 2010, failed to make payments altogether. Racanelli's

unpaid invoices totaled $44,383.85. DiGregorio contacted Racanelli and his wife and

requested they pay for the unpaid invoices; they refused to pay. DiGregorio ended its

business relationship with Racanelli and his restaurants. 2


2
  At trial, John DiGregorio, who is the corporation's secretary and treasurer, testified the business
relationship with Racanelli ended in sometime in 2010.
                                                 2
       On December 5, 2016, DiGregorio filed suit in the circuit court of St. Louis County.

The petition pleaded claims for suit on account and account stated. Racanelli moved for

summary judgment, arguing both of DiGregorio's causes of action were barred by the

five-year statute of limitations contained in § 516.120(1). 3 DiGregorio argued its lawsuit

was timely because the 10-year statute of limitations contained in § 516.110(1) applied.

The circuit court overruled the motion for summary judgment, and the case proceeded to a

bench trial.

       After trial, the circuit court declared the 10-year statute of limitations applied and

concluded Racanelli was responsible for the amount of the unpaid invoices as damages.

Additionally, the circuit court noted "it has considered all of Racanelli's defenses, but finds

nothing compelling or credible in those defenses." Racanelli appealed, and the court of

appeals affirmed in an unpublished opinion, holding the 10-year statute of limitations

applied because the signed invoices evidenced a written promise by Racanelli to pay

DiGregorio. This Court granted transfer and has jurisdiction. Mo. Const. art. V, § 10.

                                     Standard of Review

       Racanelli argues the circuit court erred in concluding § 516.110(1)'s 10-year statute

of limitations—as opposed to § 516.120(1)'s five-year statute of limitations—applied to

DiGregorio's claims. "The circuit court's judgment will be upheld unless there is no




3
  Racanelli also argued for the first time in his "Reply in Further Support of his His Motion for
Summary Judgment" that the four-year statute of limitations contained in Missouri's Uniform
Commercial Code, § 400.2-725(1), barred DiGregorio's causes of action. Because the five-year
statute of limitations in § 516.120(1) applies and bars DiGregorio's lawsuit, this opinion will not
address whether § 400.2-725(1) applies.
                                                3
substantial evidence to support it, unless it is against the weight of the evidence, unless it

erroneously declares the law, or unless it erroneously applies the law." Karney v. Dep’t of

Labor & Indus. Relations, 599 S.W.3d 157, 161 (Mo. banc 2020) (internal quotation marks

omitted). The applicability of a statute of limitations is a question of law this Court reviews

de novo. Bateman v. Platte Cnty., 363 S.W.3d 39, 42 (Mo. banc 2012).

                                          Analysis

       "Missouri has two statutes of limitation relating generally to contract actions:

sections 516.110(1) and 516.120[(1)]." Hughes Dev. Co. v. Omega Realty Co., 951 S.W.2d
615, 616 (Mo. banc 1997). Section 516.120(1) requires "[a]ll actions upon contracts,

obligations or liabilities, express or implied, except those mentioned in section 516.110,

and except upon judgments or decrees of a court of record, and except where a different

time is herein limited" to be brought within five years. Section 516.110(1) requires "[a]n

action upon any writing, whether sealed or unsealed, for the payment of money or property"

to brought within 10 years.

       This Court discussed the interplay between § 516.110(1) and § 516.120(1) in

Rolwing v. Nestle Holdings, Inc.:

       Section 516.110(1) is an exception to the general five-year limitations period
       established by section 516.120(1). The exception mentioned in section
       516.110(1) consists of actions upon a written contract ... for the payment of
       money or property. The plain language of section 516.120(1), however,
       applies generally to all breach of contract actions, including written contracts
       containing a promise for the payment of money or property.




                                              4
437 S.W.3d 180, 182 (Mo. banc 2014) (alteration in original) (internal footnote and

quotation marks omitted). Said differently, § 516.110(1) "applies when a plaintiff files suit

to enforce a written promise to pay money." Id. at 183.

       The issue presented in this case is whether the signed invoices actually contain a

written promise to pay money. 4 If so, § 516.110(1)'s 10-year statute of limitations applies,

and DiGregorio's claims were timely filed. If not, § 516.120(1)'s general five-year statute

of limitations applies, and DiGregorio's claims are barred.

       "[T]he essence of a promise to pay money is that it is an acknowledgment of an

indebtedness, an admission of a debt due and unpaid." Martin v. Potashnick, 217 S.W.2d
379, 381 (Mo. 1949); see also Silton v. Kansas City, 446 S.W.2d 129, 132 (Mo. 1969)

(stating a promise to pay money is comprised of two elements: "an acknowledgment of a

debt and an admission [said] debt is due and unpaid"). What is more, the promise to pay

money must arise from the writing's explicit language; extrinsic evidence cannot supply

the promise. Cmty. Title Co. v. Stewart Title Guar. Co., 977 S.W.2d 501, 502 (Mo. banc

1998); see also Martin, 217 S.W.2d at 381 (stating the language of the writing, by fair

implication, must contain the promise to pay money).




4
  In his application for transfer and during oral argument, Racanelli urged this Court to resolve the
following issue: whether a seller's invoice to its buyer constitutes a promise to pay money within
the meaning of § 516.110(1). In determining what statute of limitations applies to a contract
action, this Court refuses to declare bright-line rules, as each case turns on the language of the
relevant contract or writing. Spalding v. Stewart Title Guar. Co., 463 S.W.3d 770, 775 n.2 (Mo.
banc 2015). Even assuming arguendo the signed invoices constitute a contract between Racanelli
and DiGregorio, this Court's analysis remains unchanged. The relevant issue is whether the
invoices, either by express language or a fair implication of that language, contain Racanelli's
promise to pay DiGregorio money.
                                                 5
       The invoices at issue here were prepared by DiGregorio and contain the following

terms: the date the shipment was ordered, the Racanelli's pizzeria delivered to, the date the

order was shipped, the shipping method, the payment terms, the quantity of each item

shipped, units of measurement, item number, description of the goods delivered, unit and

extended prices of the goods delivered, and the total cost of the shipment. See Attached

Invoice. Of course, none of these terms can be said to be Racanelli's acknowledgement of

a debt or his admission a debt is due and unpaid. The only term on the invoice possibly

attributable to Racanelli is the restaurant manager's signature. The invoices are silent,

however, as to the significance of the signature. The invoice does not contain any language

suggesting or implying the signature is Racanelli's acknowledgement of indebtedness or

his admission of a debt due and unpaid.

       Furthermore, a comparison of writings this Court has found to contain promises to

pay money with the signed invoices shows the invoices lack the explicit language necessary

to support such a promise. In Community Title Co., this Court found a promise to pay

money in a title insurance underwriting agreement that stated in pertinent part, "[Stewart

Title] shall . . . compensate [Community Title] as follows: Pay [Community Title]

annually . . . twenty percent (20%) of the cash amount received by [Stewart Title] from

such Agents." 977 S.W.2d at 502. In Hughes Development Co., this Court determined a

promise to pay money was present in a written management service agreement that

declared Omega Realty Company ("Omega") would pay Hughes Development Company

a percentage of the management fees Omega collected from certain apartment owners. 951
S.W.2d at 616-17. Additionally, in Missouri, Kansas, & Texas Railway Company v.

                                             6
American Surety Co. of New York, this Court held the 10-year statute of limitations applied

to a suit on an indemnity bond providing in pertinent part, "That we, J.T. Miller and L.G.

Graham, . . . and American Surety Company of New York, as surety, are indebted to the

Missouri, Kansas & Texas Railway Company . . . in the penal sum of $10,000[.]" 236
S.W. 657, 658, 663-64 (Mo. banc 1921).

       The signed invoices in this case do not contain any language—much less language

similar to the pertinent portions of the writings in Community Title Co., Hughes

Development Co., or Missouri, Kansas, & Texas Railway Co.—evidencing or implying

Racanelli's promise to pay money to DiGregorio. Because DiGregorio's claims do not seek

to enforce a written promise to pay money, § 516.110(1) does not apply. Because

§ 516.110(1) does not apply, the general five-year statute of limitations contained in

§ 516.120(1) applies and bars DiGregorio's lawsuit.

                                        Conclusion

       Even assuming—as the circuit court found—that DiGregorio proved its claims, this

case is governed by the five-year statute of limitations contained in § 516.120(1).

Therefore, the circuit court erroneously declared the law in determining § 516.110(1)'s

10-year statute of limitations applied to the underlying claims. The circuit court's judgment

is hereby reversed and vacated.


                                                         ___________________________
                                                         Zel M. Fischer, Judge


Wilson, Russell, Powell, Breckenridge, and Stith, JJ., concur;
Draper, C.J., dissents without opinion.

                                             7
                                                                                                                                                                 Electronically Filed - St Louis County - December 05, 2016 - 12:04 PM
                                                                                                                       r
                                                                                                                               NUMBER           PAG         '

                        DI GREGORIO FOOD PRODUCTS, INC.            (      INVOICE                )
                                                                                                                                    OAOEROATE
                                    2232 Marconi
                              St. Louis, Missouri 6311 O
                               Phone (314) 776-1 062
                                 Fax (314) 776-3954
                              www.digregoriofoods.com



                                                                                                                                                          i
                                                                                                                                                          11
                                                                                                                                                          l!
                                                                                                                                                          i;

                                                                                                                                                        :jj
                                                                                                                                                          ll
              Raaanelli'a cuaina                                                     Racanelli's Cucina
                                                                                                                                                         'jlli
              6655 Delmar                                                            6655 Delma.r                                                         ii
              St. Louis MO              63130                                        St. Louis MO     63130                                              Ii
                                                                                                                                                      . ·1!
                                                                                                                                                          li
          SH!PDATE                      CUSTOMER NO.               SALES PERSON           PONUM8ER          SHIP VIA



          12/15/2009          RACANELLI DEIM                                              ERIC       LOCAL DELIVERY


   QTY.          UNITOF         ITEM                                        DESCRIPTION                                UNIT PRICE
 SHIPPED        MEASURE       NUMBER


                                                                                                                                                      , I
    9            EA          0101042                 CHEESE Mascarpone 12/lt Tub Bel Gioioso                                $3.95            $3 j6 C
    134.5        LB          0101049                 CHEESE Mozzarella W/M Loaf 8/61 Stella                                 $1.99           $26 I, 1
                                                                            44.88, 44.87, 44.78                                                            l
    1            CS4         0101057                 CHEESE Parmesan Grated 4/St Royalty                                   $58.00               $5         loc
    12.00        LB          0101069                 CHEESE Provolone Stella 3/121                                          $2.69               $3 l2E
                                                                                                                                                           I
                                                                            1 Loaf
    10.00        LB          0101110                 CHEESE Cheddar Loaf 101                                                $1.95               $1         /sc
                                                                            1 Loaf
    1            CASE        0103004                 BAKERY Semolina 11 sot General Hills                                  $23.50               $2          SC
    1            CASE        0105038                 MEAT Pepperoni Patrick Cudahy 2/12.St                                 $54.50            $5 SC
    2            CASE        0305127                 MEAT Sausage Italian Hild Bulk Raw 2/51 DiGregorio                    $14. 90           $2 9(
    1            CME         0306010                 PASTA Ravioli Cheese Jumbo Round 130 ct/101 14008 L                   $27.39            $2 3~
    14           CASE        0505008                 BAKERY Flour All Trump High Gluten 501 G.M.                           $14 .95          $20 13(
    5            CASE        0508010                 OIL Soybean 351 Gateway                                               $19.50            $9 !sc
    1            CS6         0508076                 OIL Olive 10\ Blend 6/loal Casa Mia                                   $39.00               $3         loc
    1            CASE        0509020                 OLIVE Calmaata Pitted Ex Large 221                                    $69.50               $6        1sc
    1            CSti        0614010               SAUCI P•~tb 6/23bz 146914 Rtil•nd                                       $0.75                $4        'if
    lj.          ~          tlS140lO               S111JCg Pizza Pizzaiolo ,1101 Full Ril!d                                $24 .9!l             $4         J9C
                                                                                                                                                          1
    2            CS6         0518043               TCM Crushed 6/lOt Tomato Magic Full Red                                 $24.95               $4          9C
    1            CASE        0519013               VEG Bean Garbanzo 6/110                                                 $24.75
                                                                                                                           $20.50
                                                                                                                                                $2
                                                                                                                                                $2
                                                                                                                                                          17!
                                                                                                                                                          SC
     1           CASE        0713031               PASTA Spaghetti 2/lOt 1354005 Barilla
    1            CASE        0713159               PASTA Fettuccine Bulk 1907901 2/101 Mbra                                $17.95               $1 !gt
    l            EA         ADD                    Added Items to the Invoice                                               $0.00                s loc
    5            EA          0516067               SPICE Vanilla Imitation                                                  $1.69
                                                                                                                            $0.00
                                                                                                                                                 $
                                                                                                                                                 $
                                                                                                                                                          14!
                                                                                                                                                          ,OC
    1            EA         ADD                    Added Items to the Invoice
    2            EA          0507004               SPECIALTY Nutella 12/26oz                                                $6.99               $1 l9E
                                                                                                                                                       ·i
                                                                                                                                                          I
                                                                                                                                                     ; ;!

COMMENTS:
                                               f',
                                               !
                                                       /
                                                     • L,
                                                            l}
                                                            l
                                                                                                     MISC. CHARGES
                                                                                                     SALES TAX
                                                                                                     FREIGHT

                                                                        8                               TOTAL
                                                                                                                           ►              $1,1